             Case 1:20-cv-00706-JL Document 21 Filed 12/16/20 Page 1 of 17




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW HAMPSHIRE

     RICHARD DASCHBACH and ELCINDA
     PERSON, individually and on behalf of all
     others similarly situated,                       Case No. 1:20-cv-00706-JL

                    Plaintiffs,

     v.                                               CLASS ACTION

     ADVANCED MARKETING &                             JURY DEMANDED
     PROCESSING, INC. d/b/a PROTECT MY
     CAR, a Florida corporation,

                    Defendant.



              PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT’S
          MOTION TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION

I.         INTRODUCTION

           Seeking to dodge its liability under the Telephone Consumer Protection Act, 42 U.S.C. §

227, seq., for placing unlawful calls and text messages, Defendant Advanced Marketing &

Processing, Inc. d/b/a Protect My Car (“PMC” or “Defendant”) moves to dismiss Plaintiffs’

Complaint advancing the defense du jour: seizing on a spate of lower court decisions issued in

the wake of Barr v. American Association of Political Consultants, Inc. (“AAPC”), 140 S. Ct.

2335, 2343, 207 L. Ed. 2d 784 (2020), PMC asserts that AAPC somehow rendered the entirety of

the TCPA unconstitutional from the time an exception for government debt collectors was added

in 2015 (“2015 Amendment”) through the date of judgment in AAPC on remand—thus

supposedly depriving this Court of subject matter jurisdiction over Plaintiffs’ claims.

           PMC’s reasoning falls apart. Defendant’s argument ignores both the Supreme Court’s

analysis of severability within the AAPC decision itself as well as long-standing law that holds

unconstitutional amendments are legal nullities. Indeed, in AAPC a majority of the Supreme

                                                  1
          Case 1:20-cv-00706-JL Document 21 Filed 12/16/20 Page 2 of 17




Court concurred that the government-debt exception—an unconstitutional amendment made

decades after the TCPA was enacted—did not otherwise invalidate the TCPA’s broader

prohibition on robocalls.

       THP’s conduct has been plainly and constitutionally proscribed for almost thirty years. It

is perhaps due to the clarity of Defendant’s violations that THP urges the Court to follow Creasy

v. Charter Commc'ns, Inc., No. CV 20-1199, 2020 WL 5761117 (E.D. La. Sept. 28, 2020), and

Lindenbaum v. Realgy, LLC, No. 1:19 CV 2862, 2020 WL 6361915 (N.D. Ohio Oct. 29, 2020),

two District Court decisions that read AAPC as having negated the entirety of the TCPA for the

past five years. This Court should not join them. Creasy and Lindenbaum1 ignore centuries-old

Supreme Court precedent, cited favorably in AAPC, that holds unconstitutional amendments are

a nullity and are “powerless to work any change” to existing statutes. Frost v. Corporation

Comm'n of Okla., 278 U.S. 515, 526–527 (1929). Defendant’s insistence that the Court follow

Creasy and Lindenbaum is in fact a push for the Court to impermissibly adopt the reasoning of

the dissent over the portion of the AAPC opinion agreed to by a majority of the Supreme Court.

       PMC’s approach, as endorsed by Creasy and Lindenbaum, seeks to override

Congressional intent and long-standing precedent in order to shield itself and countless other

telemarketers from liability for five years of unlawful behavior—a remedy explicitly rejected in

AAPC. Defendant’s argument is not supported by “settled and bedrock principles of law.” (Dkt.

19-1 at 1–2.) Rather, it can only be made by ignoring the holdings of Frost and Eberle v. People

of State of Michigan, 232 U.S. 700 (1914), and misapplying Marbury v. Madison, cases that



1
 As an update, a third case has adopted Creasy and Lindenbaum. See Hussain v. Sullivan Buick-
Cadillac-GMC Truck, Inc., Case No. 5:20-cv-00038-JSM-PRL, dkt. 74 (M.D. Fla. Dec. 11,
2020). On the same day, and as explained below, the Middle District of Florida also rejected
Creasy and Lindenbaum in Abramson v. Fed. Ins. Co., Case No. 8:19-cv-02523-TPB-AAS, dkt.
93 (M.D. Fla. Dec. 11, 2020). Ex. A at 3–4.

                                                2
          Case 1:20-cv-00706-JL Document 21 Filed 12/16/20 Page 3 of 17




Justice Kavanaugh explicitly cited in the portion of the AAPC opinion endorsed by six other

justices. In short, and as explained further below, Creasy and Lindenbaum were incorrectly

decided, and the Court should deny Defendant’s Motion to Dismiss.

II.    BACKGROUND

       Because PMC’s argument for dismissal rests entirely on the assertion that the TCPA is

unconstitutional, a brief review of the Act and the AAPC decision is helpful.

       Congress passed the TCPA in 1991 to address “[v]oluminous consumer complaints about

abuses of telephone technology—for example, computerized calls dispatched to private homes.”

Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 370–71, 132 S. Ct. 740, 744, 181 L. Ed. 2d 881

(2012); see also Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1043 (9th Cir. 2018), cert.

dismissed, 139 S. Ct. 1289, 203 L. Ed. 2d 300 (2019) (explaining that “[t]elemarketing sales had

‘skyrocketed to over $435 million in 1990,’ which was a ‘fourfold increase since 1984.’”) (citing

137 Cong. Rec. S16,971 (daily ed. June 27, 1991) (statement of Rep. Pressler)).

       Despite the law’s enactment and steady enforcement over the past several decades,

incessant telemarketing continues to this day. As explained by the Court in AAPC, “[t]he Federal

Government receives a staggering number of complaints about robocalls—3.7 million

complaints in 2019 alone. The States likewise field a constant barrage of complaints. For nearly

30 years, the people’s representatives in Congress have been fighting back…[t]he Telephone

Consumer Protection Act of 1991, known as the TCPA, generally prohibits robocalls to cell

phones and home phones.” 140 S. Ct. at 2343.

       In 2015, Congress amended the TCPA to “allow robocalls that are made to collect debts

owed to or guaranteed by the Federal Government, including robocalls made to collect many

student loan and mortgage debts.” Id. In response, TCPA defendants began mounting legal



                                                3
          Case 1:20-cv-00706-JL Document 21 Filed 12/16/20 Page 4 of 17




challenges, claiming that the 2015 Amendment violated the First Amendment to the Constitution

by favoring certain speech. For a remedy, they asked these courts to declare the entire Act

unconstitutional. Several courts agreed in part that the government debt collection violated the

First Amendment, but these courts also found that the 2015 government-debt exemption was

severable in light of the TCPA’s severability clause and otherwise did not negate liability under

the otherwise valid robocall prohibitions while the amendment was supposedly in effect. See,

e.g., Taylor v. KC VIN, LLC, No. 4:19-CV-00110-NKL, 2019 WL 6499140, at *16 (W.D. Mo.

Dec. 3, 2019) (“Given the general presumption in favor of severability, the apparent

Congressional intent that the unconstitutional provision be severed, and the TCPA’s

demonstrated ability to be fully operative without the severed provision, the Court finds the

government-debt exception is severable. Other courts have found the same.”) (citing Perrong v.

Liberty Power Corp., 411 F. Supp. 3d 258, 268 (D. Del. 2019) (“There is no evidence that

Congress would not have enacted the TCPA without the exception for government debt.”);

Wilson v. PH Phase One Operations L.P., No. CV DKC 18-3285, 2019 WL 4735483 (D. Md.

Sept. 27, 2019); Katz v. Liberty Power Corp., LLC, No. 18-CV-10506-ADB, 2019 WL 4645524

(D. Mass. Sept. 24, 2019)).

       The issue of constitutionality reached the Supreme Court in AAPC. The question

produced a fractured plurality opinion, but ultimately six Justices agreed that the exception was a

content-based rule that “impermissibly favored debt-collection speech over political and other

speech, in violation of the First Amendment.” AAPC, 140 S. Ct. at 2343.2 “Having concluded

that the 2015 government-debt exception created an unconstitutional exception to the 1991



2
 Five Justices concurred that the exemption failed strict scrutiny. See AAPC, 140 S. Ct. at 2347.
Justice Sotomayor reasoned that intermediate scrutiny should apply, but she concluded that the
exception would likewise fail that standard. See id. at 2356–57 (Sotomayor, J., concurring).

                                                 4
          Case 1:20-cv-00706-JL Document 21 Filed 12/16/20 Page 5 of 17




robocall restriction,” the AAPC Court’s analysis turned to “whether to invalidate the entire 1991

robocall restriction, or instead to invalidate and sever the 2015 government-debt exception.” Id.

at 2348. Expressly rejecting AAPC’s bid to raze the entire robocall restriction in its entirety,

seven Justices agreed that severance of the offending provision was appropriate. Id. at 2343.

Justice Kavanaugh explained that “the text of the Communications Act’s severability clause

requires that the Court sever the 2015 government-debt exception from the remainder of the

statute.” Id. at 2353–54. But even without a textual call for severance, the Supreme Court has a

“strong presumption of severability” that has been “firmly established since Marbury v.

Madison,” such that one unconstitutional section of a statute could be invalidated while the

remaining statute may be given full effect. Id. at 2350–51.

       As to the effect of the amendment on enforceability of the remaining statute, Justice

Kavanaugh pointed out that “the remainder of the law is capable of functioning independently

and thus would be fully operative.” Id. at 2353. Because “equal-treatment cases can sometimes

pose complicated severability questions,” Justice Kavanaugh’s opinion further considered the

appropriate remedy, namely whether to “extend benefits or burdens, rather than nullifying the

benefits or burdens.” Id. at 2354. Observing that “[t]he government debt exception is a relatively

narrow exception to the broad robocall restriction, and severing the government-debt exception

does not raise any other constitutional problems,” Justice Kavanaugh concluded his severability

analysis with the following holding:

       [A]s we have explained, severing the 2015 government-debt exception cures the
       unequal treatment and constitutes the proper result under the Court’s traditional
       severability principles. In short, the correct result in this case is to sever the 2015
       government-debt exception and leave in place the longstanding robocall
       restriction.




                                                  5
            Case 1:20-cv-00706-JL Document 21 Filed 12/16/20 Page 6 of 17




Id. at 2355 (emphasis added). In a footnote to this holding, Justice Kavanaugh reasoned that,

while no one should be held liable for making government-debt calls during the five-year period

of the exemption’s effect, the Supreme Court’s decision “does not negate the liability of parties

who made robocalls covered by the robocall restriction.” Id. at 2355, n. 12.

       It is this footnote that has led courts like those in Creasy and Lindenbaum to abandon the

principle that unconstitutional amendments are legal nullities and to otherwise contravene

Congressional intent. As explained below, this Court should refuse to join them.

III.   ARGUMENT

       Defendant fails to accord sufficient weight to Justice Kavanaugh’s severability analysis,

and the reliance on Frost, Eberle, and Marbury v. Madison, that informed the plurality’s ruling

that the robocall prohibition remained in effect. PMC instead encourages the Court to fall in line

with Creasy and Lindenbaum—two district court cases that failed to recognize the precedent set

forth in AAPC. On the contrary, the Court should refuse to maneuver around established law, and

PMC’s motion to dismiss should be denied.

       A.      As Established By Centuries-Old Supreme Court Precedent, Cited
               Favorably In AAPC, Unconstitutional Amendments Are A Nullity And
               Therefore Powerless To Infect Existing, Constitutional Statutes.

       At the heart of PMC’s motion is the mistaken belief that, because the Supreme Court

determined in AAPC that the government-debt exemption was unconstitutional, the entirety of

the TCPA’s autodialer ban was supposedly rendered unconstitutional and federal courts are

therefore without jurisdiction to hear any such claims that arose during the last five years. (See

Dkt. 19-1 at 3–5.) PMC posits that severance “was prospective only” and suggests that

maintaining liability for defendants who violated the remainder of the law (as it has stood for

more almost thirty years) “does not square with the constitutional jurisprudence developed over


                                                 6
          Case 1:20-cv-00706-JL Document 21 Filed 12/16/20 Page 7 of 17




two hundred years.” (Id. at 4, 9.) In fact, the jurisprudence identified by Justice Kavanuagh—

curiously absent from PMC’s brief—makes clear that an unconstitutional amendment has no

effect on a constitutional statute.

        When analyzing the effect of severance on enforceability of the remaining statute, Justice

Kavanaugh reasoned that “the remainder of the law is capable of functioning independently and

thus would be fully operative”—indeed, it was fully operative for more than twenty years before

the government-debt exemption was added. AAPC, 140 S. Ct. at 2353. Notwithstanding the

infirmity of the government-debt exception, the remainder of the TCPA is fully enforceable:

        The Court has long applied severability principles in cases like this one, where
        Congress added an unconstitutional amendment to a prior law. In those cases, the
        Court has treated the original, pre-amendment statute as the “valid expression of
        the legislative intent.” Frost v. Corporation Comm'n of Okla., 278 U.S. 515, 526–
        527, 49 S.Ct. 235, 73 L.Ed. 483 (1929). The Court has severed the “exception
        introduced by amendment,” so that “the original law stands without the amendatory
        exception.” Truax v. Corrigan, 257 U.S. 312, 342, 42 S. Ct. 124, 66 L. Ed. 254
        (1921).
        ...
        Echoing Marbury, the Court in Frost explained that an unconstitutional statutory
        amendment “is a nullity” and “void” when enacted, and for that reason has no
        effect on the original statute. 278 U.S., at 526–527, 49 S. Ct. 235.

Id. (emphasis added). Put simply, unconstitutional amendments have no impact on the original

statute. As the Supreme Court explained in Frost:

        Here it is conceded that the statute, before the amendment, was entirely valid. When
        passed, it expressed the will of the Legislature which enacted it. Without an express
        repeal, a different Legislature undertook to create an exception, but, since that body
        sought to express its will by an amendment which, being unconstitutional, is a
        nullity and, therefore, powerless to work any change in the existing statute, that
        statute must stand as the only valid expression of the legislative intent.

Frost, 278 U.S. 515, 526–27 (explaining further that “no law can be changed or repealed by a

subsequent act which is void because unconstitutional. An act which violates the Constitution


                                                  7
          Case 1:20-cv-00706-JL Document 21 Filed 12/16/20 Page 8 of 17




has no power and can, of course, neither build up nor tear down. It can neither create new rights

nor destroy existing ones. It is an empty legislative declaration without force or vitality.”) (citing

In Carr, Auditor, v. State ex rel. Coetlosquet, 127 Ind. 204, 215, 26 N. E. 778, 781 (11 L. R. A.

370, 22 Am. St. Rep. 624)); see also Eberle v. People of State of Michigan, 232 U.S. 700, 705,

34 S. Ct. 464, 465, 58 L. Ed. 803 (1914) (“[I]n the case at bar the original local option law of

1889 had been held to be constitutional as a whole, and its validity could not be impaired by the

subsequent adoption of what were in form amendments, but, in legal effect, were mere

nullities.”); Truax, 257 U.S. at 342 (“The exception introduced by amendment to paragraph 1456

proving invalid, the original law stands without the amendatory exception.”).3

       PMC’s motion makes no mention of Frost, Eberle, or Truax, nor of AAPC’s favorable

treatment of these cases. PMC has no persuasive answer to this authority because it plainly holds

that an unconstitutional amendment, like the TCPA’s government debt-collection provision

added to the statute in 2015, “is an empty legislative declaration without force or vitality.” Frost,

278 U.S. at 527. Instead, PMC leans into cases like Grayned, wherein a state legislature

amended to remove unconstitutional language from a previously-enacted statute. (Dkt. 19-1 at 6)

(citing Grayned v. City of Rockford, 408 U.S. 104 (1972)). If the comparison were appropriate,

PMC’s position might carry more weight.4 However, the posture of AAPC is critically

distinguishable—this was not a case of an unconstitutional law later remedied by amendment,


3
  These authorities adhere to the Supreme Court’s general approach to severability, emphasizing
judicial modesty. See Free Enter. Fund v. Pub. Co. Accounting Oversight Bd., 561 U.S. 477,
508, 130 S. Ct. 3138, 3161, 177 L. Ed. 2d 706 (2010) (explaining that “when confronting a
constitutional flaw in a statute, we try to limit the solution to the problem,” severing any
“problematic portions while leaving the remainder intact.”) (citing Ayotte v. Planned Parenthood
of Northern New Eng., 546 U.S. 320, 328–329, 126 S.Ct. 961, 163 L.Ed.2d 812 (2006)).
4
  See, e.g., Frost, 278 U.S. at 525 (explaining that “If section 3714 as originally passed had
contained the proviso, the effect would be to render the entire section invalid…. But the proviso
here in question was not in the original section. It was added by way of amendment many years
after the original section was enacted.”).

                                                  8
          Case 1:20-cv-00706-JL Document 21 Filed 12/16/20 Page 9 of 17




but of a law that was constitutional for more than twenty years to which a subsequent body of

Congress appended an unconstitutional amendment. See AAPC, 140 S. Ct. at 2352–53. As such,

the 2015 amendment was “powerless to work any change in the existing [TCPA, and] that statute

must stand as the only valid expression of the legislative intent.” Frost, 278 U.S. 515, 526–27.

       PMC also cites to Marbury and a handful of other Supreme Court decisions to support

the basic maxim that an act of Congress “repugnant to the [C]onstitution” is void and cannot

become law. (Dkt. 19-1 at 4); Marbury v. Madison, 5 U.S. 137, 177 (1803). As Defendant

recognizes, an unconstitutional act “is not a law; it confers no rights; it imposes no duties; it

affords no protection; it creates no office; it is, in legal contemplation, as inoperative as though

it had never been passed.” (Dkt. 19-1 at 4); Norton v. Shelby Cty., 118 U.S. 425, 442 (1886)

(emphasis added). PMC is undoubtedly correct in relying on these authorities, but its error lies in

attempting to apply this precedent to the remaining statute. Once again, AAPC held that the

government-debt exception, added by amendment in 2015, was unconstitutional—not the

broader prohibition of autodialed calls. The act of Congress “repugnant” to the Constitution is

the amendment that arrived by way of the Bipartisan Budget Act of 2015. That unconstitutional

amendment is void and “inoperative as though it had never been passed.” Marbury, 5 U.S. at

177; Norton, 118 U.S. at 442. In extending the holding of Frost, Justice Kavanaugh reaffirmed

these principles that “an unconstitutional statutory amendment ‘is a nullity’ and ‘void’ when

enacted, and for that reason has no effect on the original statute.” AAPC, 140 S. Ct. at 2353

(emphasis added).

       In sum, Eberle and Frost, as recognized expressly in AAPC, are good legal precedent,

and they were decided in accordance with the prior holdings of Marbury and Norton. An

amendment that is severed on grounds that it is unconstitutional does not poison or otherwise



                                                  9
          Case 1:20-cv-00706-JL Document 21 Filed 12/16/20 Page 10 of 17




render a pre-existing, constitutional law unenforceable for the time the amendment was on the

books. Rather, the amendment itself is the act of Congress “repugnant” to the Constitution that

has no effect on the original statute. Absent an express repeal of the law, the statute as it existed

pre-amendment “must stand as the only valid expression of the legislative intent.” Frost, 278

U.S. at 526–27. PMC’s position requires a misapplication of long-standing Supreme Court

jurisprudence and an untenable misreading of AAPC. The Court should decline to adopt it.

        B.      The Court Should Refuse PMC’s Push To Follow Creasy And Lindenbaum,
                Both Of Which Minimized Justice Kavanaugh’s Severability Analysis In
                Order To Effectuate The Rejected Remedy Proposed In The Dissent.

        Despite the precedent set forth in AAPC that counsels against invalidating the TCPA’s

entire autodialer ban, PMC urges the Court to adopt the reasoning employed in Creasy and

Lindenbaum, two district court decisions that sided with AAPC’s dissent in determining that the

unconstitutional amendment rendered the broader statute unenforceable. (See Dkt. 19-1 at 3, 5–

6.) But, like Defendant’s motion, neither Creasy nor Lindenbaum gave proper attention to Justice

Kavanaugh’s severability analysis and precedent that supports the majority’s judgment. The

Court should reject PMC’s plea to become the next court to forgo the holding of AAPC in favor

of its two-Justice dissent.

        On September 28, 2020, the Eastern District of Louisiana concluded that it did not have

jurisdiction over TCPA claims because it found, contrary to the holding of AAPC, that “the

entirety of the [autodialer] provision” was rendered unconstitutional by the amendment. Creasy

v. Charter Commc'ns, Inc., No. CV 20-1199, 2020 WL 5761117, at *2 (E.D. La. Sept. 28, 2020).

The Creasy court claimed it had “little more to guide it than passing Supreme Court dicta,”

referring to Footnote 12 of the AAPC opinion, but the court completely overlooked Justice

Kavanaugh’s analysis of severability and the precedent created by cases like Frost, Eberle, and


                                                  10
          Case 1:20-cv-00706-JL Document 21 Filed 12/16/20 Page 11 of 17




Truax. Id. at *2. Indeed, Creasy made no mention of these Supreme Court cases, and the court

cited to Marbury only in passing. See id. at *3. Further, the court plainly admitted its belief “that

Justice Gorsuch’s is the better argument”—in other words, rather than adhere to the approach

endorsed by seven Justices, Creasy elected to reject the Supreme Court’s holding on severability

of an unconstitutional amendment and instead follow the contrary two-member dissent to erode

the TCPA’s protection for consumers. Id. at *2.

        The following month, the Northern District of Ohio reached a similar conclusion, relying

on Creasy in finding that AAPC’s Footnote 12 was non-binding “obitur dictum” and that the

broader statute was supposedly unconstitutional for the last five years. Lindenbaum v. Realgy,

LLC, No. 1:19 CV 2862, 2020 WL 6361915, at *2, *5 (N.D. Ohio Oct. 29, 2020). Like Creasy,

the Lindenabum court failed to consider Frost, Truax, or even Marbury v. Madison, and it

likewise overlooked Justice Kavanaugh’s analysis of these authorities. The court did, however,

attempt to analyze Eberle, but Judge Gaughan claimed that AAPC “contained no discussion of

Eberle and its effect on the retroactivity of severed statutes.” Id. at *7.

        Judge Gaughan incorrectly rejected the notion that an unconstitutional amendment would

be void ab initio, despite the fact that this is precisely what Supreme Court precedent has

required for more than one hundred years. Compare id. (“Although the plurality mentions that an

unconstitutional statutory amendment is a ‘nullity’ and ‘void’… it does not follow that the result

is that the amendment never existed in the first place.”), with Norton, 118 U.S. at 442 (holding

that an unconstitutional act of Congress “is not a law; it confers no rights; it imposes no duties; it

affords no protection; it creates no office; it is, in legal contemplation, as inoperative as though

it had never been passed.”) (emphasis added). Justice Kavanaugh cited Frost and Marbury in

support of the proposition that “an unconstitutional statutory amendment ‘is a nullity’ and ‘void’



                                                  11
          Case 1:20-cv-00706-JL Document 21 Filed 12/16/20 Page 12 of 17




when enacted, and for that reason has no effect on the original statute.” AAPC, 140 S. Ct. at

2353 (emphasis added); Frost, 278 U.S. at 526–27. To conclude otherwise, as Judge Gaughan

did, is to ignore this analysis entirely or to otherwise reject its natural conclusion: that the 2015

Amendment to the TCPA was void when enacted, and it cannot be said to have rendered the

TCPA unconstitutional because it was without effect and “inoperative as though it had never

been passed.” Norton, 118 U.S. at 442.

       Just as the courts in Creasy and Lindenbaum did, PMC’s argument maintains focus on

Footnote 12 rather than the actual holding and analysis in AAPC. Justice Kavanaugh’s

severability analysis set forth in Section III—the portion of the plurality opinion agreed to by the

entire Court except for Justices Gorsuch and Thomas—concludes with the following holding:

“In short, the correct result in this case is to sever the 2015 government-debt exception and

leave in place the longstanding robocall restriction.” AAPC, 140 S. Ct. at 2355. (emphasis

added). Indeed, Footnote 12 modifies this holding in particular. Id. By focusing solely on the

footnote, PMC impermissibly ignores Justice Kavanaugh’s severability analysis and the

centuries-old jurisprudence that supports treating an unconstitutional amendment as “void when

enacted.” Id. at 2353. Though Creasy and Lindenbaum may have turned a blind eye to Supreme

Court precedent in order to shield TCPA defendants from liability, this Court should decline

PMC’s invitation to do the same.

       By urging the Court to follow in the footsteps of Creasy and Lindenbaum, PMC is asking

the Court to impermissibly elevate the Justice Gorsuch’s dissent, joined only by Justice Thomas,

above the six-member majority’s severability judgment in AAPC. Unsurprisingly, PMC fails to

provide any rationale for this because none exists. Though easier stated than applied, the Marks

rule instructs that the holding in a plurality opinion “may be viewed as that position taken by



                                                  12
         Case 1:20-cv-00706-JL Document 21 Filed 12/16/20 Page 13 of 17




those Members who concurred in the judgments on the narrowest grounds.” Marks v. United

States, 430 U.S. 188, 193 (1977). The rule does not permit a lower court to simply adopt a

dissent at the expense of reasoning agreed to by a majority of the Justices. Here, six members of

the Court concluded that the government-debt exemption was unconstitutional, and seven

members concluded that the exemption could be severed and “the entire 1991 robocall restriction

should not be invalidated.” AAPC, 140 S. Ct. at 2343. PMC cannot credibly call for the Court to

reject the Supreme Court’s holding and apply the rejected logic of the dissent.

       As the Supreme Court noted, the TCPA’s autodialer ban “proscribes tens of millions of

would-be robocalls that would otherwise occur every day.” AAPC, 140 S. Ct. at 2348 (emphasis

in original). If PMC’s position were accepted, all autodialed callers over the last five years

would be shielded from liability. This remedial approach was encouraged by Justice Gorsuch,

who urged a decision that would provide injunctive relief to anyone who sought reprieve from

liability for unlawful robocalls. Id. at 2365 (Gorsuch, J., dissenting). But Justice Kavanaugh, in

the portion of his opinion joined by six other Justices, roundly rejected this remedy:

       Justice Gorsuch’s approach to this case would not solve the problem of harming
       strangers to this suit; it would just create a different and much bigger problem. His
       proposed remedy of injunctive relief, plus stare decisis, would in effect allow all
       robocalls to cell phones—notwithstanding Congress's decisive choice to prohibit
       most robocalls to cell phones. That is not a judicially modest approach but is more
       of a wolf in sheep’s clothing. That approach would disrespect the democratic
       process, through which the people’s representatives have made crystal clear that
       robocalls must be restricted. Justice Gorsuch’s remedy would end up harming a
       different and far larger set of strangers to this suit—the tens of millions of
       consumers who would be bombarded every day with nonstop robocalls
       notwithstanding Congress’s clear prohibition of those robocalls.

Id. at 2356. PMC is seeking the same blanket immunity that the Supreme Court refused to extend

to AAPC. This Court should likewise refuse to grant it.



                                                 13
          Case 1:20-cv-00706-JL Document 21 Filed 12/16/20 Page 14 of 17




       As a final point here, negating the TCPA for the past 5 years would suggest that

Congress has the ability to attach “poison pills” in the form of unconstitutional Amendments to

existing statutes to negate the constitutionality of the statute as a whole. The Court should reject

such a legal interpretation.

       C.      A Recent Case From The Middle District Of Florida Has Rejected Creasy
               And Lindenbaum.

       Though PMC urges the Court to unflinchingly adopt the reasoning employed in Creasy

and Lindenbaum, not every court has agreed to do so. On December 11, 2020, the Middle

District of Florida issued an order expressly rejecting a bid to throw out TCPA claims for lack of

subject matter jurisdiction. Abramson v. Fed. Ins. Co., Case No. 8:19-cv-02523-TPB-AAS, dkt.

93 at 3–4 (M.D. Fla. Dec. 11, 2020) (attached hereto as “Exhibit A”). The Abramson defendant

claimed that the AAPC holding precluded the plaintiff from bringing claims under the remainder

of the TCPA’s autodialer ban, but the court found the two cases cited in support of that

approach—Creasy and Lindenbaum—outweighed by the “vast majority” of cases it reviewed

that concluded “parties may continue to bring claims under the portions of § 227(b) unaltered by

AAPC.” (Ex. A at 3–4); see also, e.g., Komaiko v. Baker Techs., Inc., No. 19-CV-03795-DMR,

2020 WL 5104041, at *2 (N.D. Cal. Aug. 11, 2020) (“[T]he Court severed the government-debt

exception from the remainder of the statute, leaving the call restriction otherwise intact.”);

Burton v. Fundmerica, Inc., No. 8:19-CV-119, 2020 WL 4504303, at *1, n. 2 (D. Neb. Aug. 5,

2020) (“The Supreme Court held last month in Barr that [the government-debt exception]

violated the First Amendment, but that it was severable from the TCPA as a whole—so, the

provision on which the plaintiff's claim relies survived.”)

       Rather than turn a blind eye to precedent as PMC’s approach would require, the Court

should reject the flawed reasoning of Creasy and Lindenbaum and acknowledge the centuries-


                                                 14
         Case 1:20-cv-00706-JL Document 21 Filed 12/16/20 Page 15 of 17




old precept that an unconstitutional act of Congress is a nullity—the unconstitutional amendment

added to the TCPA in 2015 is powerless to invalidate the remainder of the statute.

IV.    CONCLUSION

       PMC’s arguments for dismissal fail. Though the government-debt exception was

unconstitutional, it was added to the TCPA by way of amendment that was “a ‘nullity’ and

‘void’ when enacted,” and thus had no effect on the broader autodialer ban. Defendant fails to

cite long-standing precedent that holds unconstitutional amendments are powerless to change

preexisting, constitutional laws. PMC also ignores the thrust of Justice Kavanugh’s severability

judgment, with which a total of seven justices agreed, concluding that “the correct result in this

case is to sever the 2015 government-debt exception and leave in place the longstanding robocall

restriction.” Defendant’s only support is Creasy and Lindenbaum, two recent district court cases

that likewise failed to appraise the Supreme Court’s precedent regarding unconstitutional

amendments. PMC’s argument contradicts both Congressional intent and the controlling holding

of AAPC, neither of which support a finding that the entire TCPA was ineffective for the last five

years. Put simply, there is no legal justification for rejecting the Supreme Court’s holding and

elevating the dissent in order to shield PMC and its peers from liability for half a decade’s worth

of TCPA violations.

       WHEREFORE, Plaintiffs respectfully request that the Court deny PMC’s Motion to

Dismiss and for such additional relief as the Court deems necessary, reasonable, and just.



DATED: December 16, 2020                      Respectfully submitted,
                                              By: /s/ Patrick H. Peluso

                                              V. Richards Ward, Jr., Esquire
                                              NH Bar #14262
                                              Law Office of V. Richards Ward, Jr., PLLC

                                                15
Case 1:20-cv-00706-JL Document 21 Filed 12/16/20 Page 16 of 17




                            39 North Main Street, Unit D-3
                            P.O. Box 1117
                            Wolfeboro, NH 03894
                            Rick@VRWardLaw.com
                            (603) 569-9222

                            Patrick H. Peluso*
                            ppeluso@woodrowpeluso.com
                            Taylor T. Smith*
                            tsmith@woodrowpeluso.com
                            Woodrow & Peluso, LLC
                            3900 E. Mexico Avenue, Suite 300
                            Denver, CO 80210
                            Phone: (720) 213-0676

                            Attorneys for Plaintiffs
                            *Pro Hac Vice




                              16
            Case 1:20-cv-00706-JL Document 21 Filed 12/16/20 Page 17 of 17




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above titled document

was served upon counsel of record by filing such papers via Court’s ECF system on December

16, 2020.

                                             /s/ Patrick H. Peluso
                                            Patrick H. Peluso




                                               17
